Citation Nr: 1730773	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-26 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the RO in Denver, Colorado.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned.


FINDING OF FACT

The Veteran, he has hypertension due to herbicide exposure during active military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. § 1110, 1116 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the evidence establishes that the Veteran has had a confirmed diagnosis of hypertension for many years.  See VA outpatient treatment records generally.   The requirement for medical evidence of a current disability is met.

The evidence also shows that the Veteran's service treatment records are negative for a diagnosis of hypertension.  The Veteran does not contend, and the evidence does not show, that he was diagnosed with hypertension within a year of discharge from service.  Rather, on his claim form, the Veteran noted onset of hypertension in September 1998.  As there is no evidence that the Veteran's hypertension became manifest to a compensable degree within one year of service, service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.309(a).  

The Veteran asserts that his hypertension is due to exposure to herbicides, or, in the alternative, that his hypertension is secondary to his service-connected coronary artery disease.

There is no dispute that the Veteran was exposed to herbicides as a result of his service in Vietnam.  The Veteran's service department confirmed that he served in Vietnam.  Further, his coronary artery disease has been service-connected due to Agent Orange exposure in service.  Because there is confirmation that he served on the ground in Vietnam, he is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116 (f) (West 2014).  

Service connection is presumed for certain diseases manifested in veterans who were exposed to Agent Orange in Vietnam. 38 U.S.C.A. § 1116 (a) (West 2014).  The Board notes that hypertension is not one of the enumerated diseases for the purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309 (e).  Nonetheless, the Veteran's hypertension may still be service-connected if there is medical evidence directly linking the hypertension to his exposure to toxic herbicides (e.g., the dioxin in Agent Orange).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (where the Court determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishing entitlement to service connection with proof of actual direct causation, even when the veteran does not have one of the listed presumptive conditions).

The Veteran's VA physician, Dr. L.S.W., submitted a statement in April 2017 opining that the Veteran's "high blood pressure" is more likely than not due to exposure to the Veteran's Agent Orange in service.  Dr. L.S.W. explained that the opinion was based on the fact that the Veteran was exposed to Agent Orange in service, has no family history of heart disease, was never told that he had high cholesterol, and had a heart attack at an early age.  The physician explained that these factors combined with results from an angiogram showing high grade renal artery stenosis, which she noted is known to cause high blood pressure, indicated that the high blood pressure was more likely than not due to Agent Orange exposure.   

In addition, The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).

The Secretary has not made a formal determination that there is a positive association between hypertension and herbicide exposure; however, a study requested by former Secretary Edward Shinseki, has recently found that there is a positive association.  Cypel YS, Kress AM, Eber SM, Schneiderman AI, Davey VJ; Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans J Occup Environ Med. (2016 Nov; 58 (11):1127-1136); available at: www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp. 

The Board finds that the NAS study and study requested by former Secretary Shinseki bolster the medical opinion from Dr. L.S.W. regarding the relationship between the Veteran's exposure to Agent Orange and his current hypertension.  The Board places a high probative value on Dr. L.S.W.'s opinion as she was familiar with the specific facts of this case and the Veteran's medical history.  Moreover, there are no opinions of record against the Veteran's claim.  In this regard, the Veteran was provided with two VA examinations in April 2012 but neither directly addressed whether the Veteran's hypertension was related to service or service-connected disability.  

Given the scientific and medical evidence in favor of the claim, and resolving reasonable doubt in the Veteran's favor; the Board finds that the Veteran's current hypertension is a result of his exposure to herbicides in Vietnam.


ORDER

Service connection for hypertension is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


